Citation Nr: 0702476	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  05-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decision in June 2004 issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in Hartford, Connecticut.

A hearing was held at the RO before a hearing officer in 
August 2005 and a video conference was held before the 
undersigned Veterans Law Judge in October 2006.  This case 
was remanded in July 2006 and has been returned for review.  


FINDINGS OF FACT

1.  A continuing right knee disability is not shown to have 
been present during service.  There is a pre-service history 
of a right knee injury, but no abnormalities are noted on 
entrance examination or at any time during service.

2.  There is no competent evidence of a right knee disorder 
in the years immediately following separation from service, 
and there is no competent evidence that any current right 
knee disorder is related to service.


CONCLUSION OF LAW

A chronic right knee disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in February 2004.  The content of the notice 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because service 
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the appellant.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for a right knee disability

Entitlement to service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110.  

To establish service connection for the claimed disorder, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

The statements of the veteran and his military service 
comrades describing his symptoms are deemed competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be considered with the 
clinical evidence of record and in conjunction with the 
pertinent regulations.  The veteran is not competent to make 
medical connections.  Id.

The first aspect of this claim to be determined is whether a 
right knee disability started in the veteran's service.  In 
this regard, the March 1968 enlistment examination noted that 
the veteran reported that he dislocated his right knee 12 
years previously, with no residuals.  On physical examination 
there was no evidence of abnormality.  As such, there is no 
evidence of a knee disorder at the time of entry into 
service.  

Initially, the Board notes that there is no recorded evidence 
of treatment for a knee disorder during service.  The veteran 
testified he injured his right knee during service and 
received medical care.  Further, he provided lay statements 
from fellow service comrades who, in essence, state that the 
veteran had problems with his knee during service.  However, 
the service medical records do not show treatment for a right 
knee disability.  There are numerous service medical records 
on file, with entries of multiple other symptoms during the 
time period.  Records from onboard ship are included.  
Moreover, the Board finds it significant that the veteran has 
been inconsistent in reporting his medical history.  In his 
December 2002 application for benefits, he reported that he 
injured his right knee in July 1971.  At the hearing held in 
2005, he reported injuring his knee in 1969 or 1970.  At the 
most recent hearing, he reported that he injured his right 
knee in May 1970.  Such an inconsistent medical history 
undermines the credibility of this information.  Further, as 
noted, service medical records for the entire period reveal 
no pertinent findings, and on examination for separation no 
knee pathology was shown.

Still further, there is no evidence of treatment for his a 
right knee disability within a reasonable time after service 
discharge.  The earliest evidence documenting treatment for a 
right knee disability is in 2000, approximately 28 years 
after service discharge, when a private chiropractor reported 
that he began treating the veteran.  This is significant in 
that there was an extended period of time between service 
discharge and treatment for a right knee disability that the 
veteran claims is related to military service.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (veteran failed to provide 
evidence of continuity of symptomatology of low back 
condition).  This would tend to support the supposition that 
the veteran's right knee was not incurred in service.  

Furthermore, the veteran has not provided any competent 
medical evidence of a nexus between current disability and 
disease or injury during service, as required by Hickson.  
The Board notes that the veteran's private chiropractor 
indicated that the veteran was receiving medical care for a 
medial collateral ligament injury to his knee that was 
sustained in military service.  After a review of the claims 
folder, the Board finds the statements of this chiropractor 
less persuasive in light of the overall record.  While this 
chiropractor indicated that the veteran's disability had its 
onset coincident with military service, this report of the 
medical history is based on the appellant's statements.  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
This is true especially in light of the fact that there was 
no reported evidence of this inservice injury and no 
abnormality noted at separation.  

In summary, the Board finds that it would require resorting 
to an excessive degree of speculation to conclude that the 
appellant's right knee was permanently aggravated during his 
period of active duty.  The Board finds that the evidence 
clearly and unmistakably shows that the appellant's right 
knee disability existed prior to his entry into service and 
that the preponderance of the evidence shows that this 
pre-service condition did not permanently increase in 
severity during service.  Hence, the preponderance of the 
evidence is against the claim for service connection for a 
right knee disability, and the claim is denied.  



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a right knee disability 
is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


